 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LLOYD DYLAN JONES,                               No. 2:19-cv-0342-MCE-EFB P
11                       Plaintiff,
12           v.                                        ORDER
13    PLACER COUNTY SHERIFF’S OFFICE,
      et al.,
14
                         Defendants.
15

16
            Plaintiff is a state prisoner proceeding without counsel in an action brought under 42
17
     U.S.C. § 1983. On October 8, 2019, the court dismissed his amended complaint with leave to
18
     amend within 30 days. ECF No. 12. On October 23, 2019, plaintiff filed a second amended
19
     complaint. ECF No. 15. The following day, plaintiff filed a motion asking for a 30-day
20
     extension of time to file his amended complaint. ECF No. 17. It is unclear whether plaintiff
21
     wishes to proceed on his second amended complaint or file a third amended complaint to
22
     supersede it. Out of an abundance of caution, the requested extension is GRANTED, and, on or
23
     before December 8, 2019, plaintiff shall file either a third amended complaint or a filing
24
     informing the court that he wishes to proceed on the October 23, 2019 second amended
25
     complaint.
26
     Dated: November 19, 2019.
27

28
